

116 HR 6533 IH: Defeat Infant and Maternal Mortality Act
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6533IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Ms. Escobar (for herself and Mrs. Hartzler) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Secretary of Defense to share with State and local health authorities the practices of, and lessons learned by, the military health system for the prevention of infant and maternal mortality.1.Short titleThis Act may be cited as the Defeat Infant and Maternal Mortality Act. 2.Findings; Sense of Congress(a)FindingsCongress finds the following:(1)According to a report by the Department of Defense published in July 2019 titled Maternal and Infant Mortality Rates in the Military Health System, between January 2009 and June 2018, the military health system achieved a pregnancy-related mortality ratio of 7.40 deaths per 100,000 live births across both direct care and purchased card systems. Over the same period, the National Perinatal Information Center ratio was a statistically significantly higher ratio of 11.3 deaths per 100,000 live births.(2)The same report by the Department of Defense found that the military health system’s infant mortality rate of 2.51 deaths per 1,000 live births was statistically significantly lower than the National Perinatal Information Center rate of 4.76 deaths per 1,000 live births.(3)In the United States, the maternal mortality rate remains unfortunately high. Some States experience rates as high as 24.3 deaths per 100,000 live births.(4)A report by the Centers for Disease Control published in May 2019 on pregnancy-related deaths found that nearly 60 percent of such deaths are preventable with improved medical care.(5)Components of the Department of Defense have previously entered into memoranda of understanding with State and local civilian health entities to better understand and improve public health trends, such as unexpected child deaths.(b)Sense of CongressIt is the sense of Congress that civilian health entities could benefit from enhanced information sharing with the military health system regarding best practices for safeguarding mothers and infants during delivery.3.Information sharing by Secretary of Defense regarding prevention of infant and maternal mortality(a)Authorize information sharingThe Secretary of Defense may enter into memoranda of understanding with State and local health authorities to share the practices of, and lessons learned by, the military health system for the prevention of infant and maternal mortality.(b)Definition of StateIn this section, the term State means each State of the United States, the District of Columbia, each commonwealth, territory or possession of the United States, and each federally recognized Indian Tribe.